Exhibit 10.3

 

PRIME MEDICAL SERVICES, INC. VOTING AGREEMENT

 

PRIME MEDICAL SERVICES, INC. VOTING AGREEMENT (this “Agreement”) dated as of
June 11, 2004, by and among Prime Medical Services, Inc., a Delaware corporation
(“Prime”), HealthTronics Surgical Services, Inc., a Georgia corporation
(“HealthTronics”), and the other parties signatory hereto (each a “Stockholder”
and collectively, the “Stockholders”).

 

WHEREAS, Prime and HealthTronics entered into that certain Agreement and Plan of
Merger dated as of June 11, 2004 (the “Merger Agreement”; capitalized terms used
but not defined herein shall have the meanings set forth in the Merger
Agreement) providing for the merger of Prime with and into HealthTronics upon
the terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, each Stockholder and Prime are executing this Agreement to assist
HealthTronics with the consummation of the Merger; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
HealthTronics and Prime are entering into a voting agreement with certain
HealthTronics stockholders (the “HealthTronics Stockholders”) under which such
HealthTronics Stockholders have, among other things, agreed to support the
Merger upon the terms and conditions set forth therein.

 

NOW, THEREFORE, in consideration of Prime’s continued actions in furtherance of
consummation of the Merger and the mutual covenants, conditions and agreements
contained herein and therein, the parties agree as follows:

 

1. Representations and Warranties.

 

(a) Each Stockholder severally represents and warrants to HealthTronics as
follows:

 

(i) Such Stockholder is the record and beneficial owner of, or in the case of a
Stockholder that is a trust (a “Trust Stockholder”), such Trust Stockholder is
the record holder of, and its beneficiaries are the beneficial owners of, the
number of shares of common stock, par value $0.01 per share, of Prime (the
“Common Stock”) set forth opposite such Stockholder’s name on Schedule A hereto
(such shares of Common Stock, together with any other shares of Common Stock or
other capital stock of Prime acquired after the date hereof (including through
the exercise of any stock options, warrants or similar instruments) being
collectively referred to herein as the “Subject Shares”). The Subject Shares
constitute the only shares, with respect to which such Stockholder is the record
or beneficial owner, of Common Stock or other capital stock of Prime or options,
warrants or other rights (whether or not contingent) to acquire such shares of
capital stock of Prime that are or may be entitled to vote on the Merger or the
Merger Agreement at any meeting of stockholders of Prime called to vote upon the
Merger or the Merger Agreement. Such Stockholder has the sole right to vote and
Transfer (as defined below in Section 3(a)) the Subject Shares set forth
opposite its name on Schedule A hereto, and none of such Subject Shares is
subject to any voting trust or other agreement, arrangement or restriction with
respect to the voting or the Transfer of the Subject Shares,



--------------------------------------------------------------------------------

except as provided by this Agreement (it being understood that any pledge of the
Pledged Shares (as defined below) shall not be a breach of this representation).
Such Stockholder has all requisite power and authority, and, if such Stockholder
is a natural person, the legal capacity, to enter into this Agreement and to
perform its obligations hereunder. To the extent that such Stockholder is an
entity and not an individual, such Stockholder is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. The execution and delivery of this Agreement by such Stockholder
and the performance by such Stockholder of its obligations hereunder have been
duly authorized by all necessary action on the part of such Stockholder. This
Agreement has been duly executed and delivered by, and constitutes a valid and
binding agreement of, such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws and except that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding for such remedy may be brought
(collectively, the “Enforceability Exceptions”).

 

(ii) Neither the execution and delivery of this Agreement nor the performance by
such Stockholder of its obligations hereunder will result in a violation of, or
a default under, or conflict with, (A) if such Stockholder is an entity, any
provision of its certificate of incorporation, bylaws, partnership agreement,
limited liability company agreement or similar organizational documents, (B) any
contract, trust, commitment, agreement, understanding, arrangement or
restriction of any kind (other than as may relate to the Pledged Shares but
subject to the proviso set forth in (iii) or (iv) below) to which such
Stockholder is a party or bound or to which the Subject Shares are subject,
except, in the case of clause (B) above, as would not prevent, delay or
otherwise materially impair such Stockholder’s ability to perform its
obligations hereunder. Execution, delivery and performance of this Agreement by
such Stockholder will not reasonably be expected to violate, or require any
consent, approval or notice under, any provision of any judgment, order, decree,
statute, law, rule or regulation applicable to such Stockholder or the Subject
Shares, except (x) for any reports under Sections 13(d) and 16 of the Exchange
Act as may be required in connection with this Agreement and the transactions
contemplated hereby or (y) as would not reasonably be expected to prevent, delay
or otherwise materially impair such Stockholder’s ability to perform its
obligations hereunder.

 

(iii) If the Stockholder is a married natural person and the Subject Shares of
the Stockholder constitute community property or spousal approval is otherwise
required for this Agreement to be legal, valid and binding, then, to the extent
so required, this Agreement has been duly authorized, executed and delivered by,
and constitutes a valid and binding agreement of, the Stockholder’s spouse,
enforceable against such spouse in accordance with its terms, subject to the
Enforceability Exceptions. No Trust Stockholder requires the consent of any
beneficiary to the execution and delivery of this Agreement or to the
performance by such Trust Stockholder of its obligations hereunder, except for
any consents duly obtained as of the date hereof and which will remain in full
force and effect at such time or times as may be necessary to duly consent to
such Trust Stockholder’s performance of its obligations hereunder.

 

2



--------------------------------------------------------------------------------

(iv) The Subject Shares and the certificates representing such Subject Shares
are held by such Stockholder, or by a nominee or custodian for the benefit of
such Stockholder, free and clear of all liens, claims, security interests,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except (A) any encumbrances arising hereunder or,
with respect to a Trust Stockholder, under the existing terms of the trust
governing such Trust Stockholder or (B) any such encumbrances arising pursuant
to the pledge of any Subject Shares by such Stockholder prior to the date hereof
to a financial institution or a brokerage firm (the “Pledged Shares”); provided,
however, that such Stockholder represents that any such arrangement regarding
such Pledged Shares shall not prevent, delay or otherwise materially impair such
Stockholder’s ability to execute and deliver this Agreement or perform its
obligations hereunder and such Stockholder shall use its reasonable efforts to
obtain an acknowledgment by the pledgee of the terms of this Agreement and such
pledgee’s agreement to vote the Pledged Shares (if and to the extent the voting
power of the Pledged Shares is being or to be exercised by pledgee) in
accordance with Section 2 hereof.

 

(v) No broker, investment banker, financial advisor or other person is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission based upon arrangements made by or on behalf of such Stockholder in
connection with its entering into this Agreement.

 

(b) HealthTronics represents and warrants to each Stockholder that the execution
and delivery of this Agreement by HealthTronics and the consummation by
HealthTronics of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of HealthTronics.

 

2. Voting Agreements. Each Stockholder severally agrees with, and covenants to,
HealthTronics that, during the Term (as defined below) of this Agreement, at any
meeting of stockholders of Prime or at any adjournment thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) is sought, such Stockholder shall, including by executing a written
consent solicitation if requested by HealthTronics, vote (or cause to be voted)
the Subject Shares with respect to the following matters: (a) in favor of the
Merger, the adoption by Prime of the Merger Agreement, the approval of the terms
thereof, and each of the other transactions expressly contemplated by the Merger
Agreement and (b) against any transaction, agreement, matter or Prime
Acquisition Proposal that would impede, interfere with, delay, postpone or
attempt to discourage the Merger or the Merger Agreement.

 

3. Other Covenants. Each Stockholder severally agrees with, and covenants to,
HealthTronics during the Term (as herein defined) of this Agreement as follows:

 

(a) such Stockholder shall not after the date hereof (i) sell, transfer, pledge,
assign or otherwise dispose of (including by gift) (collectively, “Transfer”),
or consent to any Transfer of, any Subject Shares or any interest therein,
except pursuant to the Merger, (ii) enter into any contract, option or other
agreement with respect to any Transfer of any or all of the Subject Shares or
any interest therein, (iii) grant any proxy, power-of-attorney or other
authorization in or with respect to the Subject Shares, except for this
Agreement or (iv) deposit the Subject Shares

 

3



--------------------------------------------------------------------------------

into a voting trust or enter into a voting agreement or voting arrangement with
respect to the Subject Shares; provided, that any such Stockholder may Transfer
any of the Subject Shares to any other Stockholder who is on the date hereof a
party to this Agreement, or to any other person or entity that, prior to or
coincident with such Transfer, executes an agreement to vote such Subject Shares
in accordance with Section 2; provided, further, that the restrictions in this
Section 3 shall not be deemed violated by any Transfer of Subject Shares
pursuant to a cashless exercise of stock options.

 

(b) Such Stockholder hereby waives any rights of appraisal, or rights to dissent
from the Merger, that such Stockholder may have.

 

(c) Such Stockholder shall not take any action prohibited by Section 7.2 of the
Merger Agreement.

 

4. Certain Events. Each Stockholder agrees that this Agreement and the
obligations hereunder shall attach to such Stockholder’s Subject Shares and
shall be binding upon any person or entity to which legal or beneficial
ownership of such Subject Shares shall pass, whether by operation of law or
otherwise, including without limitation such Stockholder’s heirs, guardians,
administrators or successors. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of Prime affecting the Common Stock, or the acquisition of additional
shares of Common Stock or other voting securities of Prime by any Stockholder,
the number of Shares listed on Schedule A beside the name of such Stockholder
shall be adjusted appropriately and this Agreement and the obligations hereunder
shall attach to any additional shares of Common Stock or other voting securities
of Prime issued to or acquired by such Stockholder.

 

5. Stop Transfer. Prime agrees with, and covenants to, HealthTronics that Prime
shall not register the transfer of any certificate representing any Subject
Shares, unless such transfer is made to HealthTronics or otherwise in compliance
with this Agreement.

 

6. Stockholder Capacity. No person executing this Agreement who is or becomes
during the Term a director of Prime makes any agreement or understanding herein
in his or her capacity as such director. Each Stockholder signs solely in his or
her capacity as the record and beneficial owner of, or the trustee of a trust
whose beneficiaries are the beneficial owners of, such Stockholder’s Subject
Shares.

 

7. Further Assurances. Each Stockholder shall, upon request of HealthTronics,
execute and deliver any additional documents and take such further actions as
may reasonably be deemed by HealthTronics to be necessary or desirable to carry
out the provisions hereof.

 

8. Termination. This Agreement, and all rights and obligations of the parties
hereunder, shall terminate upon (and shall only be effective from the date
hereof until) the first to occur of (the “Term”) (a) the Effective Time of the
Merger, (b) the date upon which the Merger Agreement is terminated in accordance
with its terms, (c) December 31, 2004 or (d) the amendment of the Merger
Agreement unless such amendment has been consented to by the Stockholders in
writing prior to or simultaneously with such amendment; provided, however, that
(x) Section 9 shall survive any termination of this Agreement and (y)
termination of this Agreement pursuant to clause (b) above shall not relieve any
party hereto from liability for any willful and knowing breach hereof prior to
such termination.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous.

 

(a) All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally
or sent by overnight courier (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice): (i) if to Prime or HealthTronics, to the appropriate address
set forth in Section 11.1 of the Merger Agreement; and (ii) if to a Stockholder,
to the appropriate address set forth on Schedule A hereto.

 

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

(c) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective as to
any Stockholder when one or more counterparts have been signed by each of Prime,
HealthTronics and such Stockholder and delivered to Prime, HealthTronics and
such Stockholder.

 

(d) This Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and this Agreement is not intended to confer upon any
other person (other than HealthTronics) any rights or remedies hereunder.

 

(e) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

 

(f) Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties without the prior written consent of the other
parties, except by laws of descent or as expressly provided by Section 3(a). Any
assignment in violation of the foregoing shall be void.

 

(g) As between any Stockholder and HealthTronics, each of such parties agrees
that irreparable damage to the other, non-breaching party would occur and that
such non-breaching party would not have any adequate remedy at law in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the non-breaching party shall be entitled to an injunction or injunctions
to prevent breaches by the other party of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which it may be entitled at law or in equity.

 

(h) If any term, provision, covenant or restriction herein, or the application
thereof to any circumstance, shall, to any extent, be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions herein and the application
thereof to any other circumstances shall remain in full force and effect, shall
not in any way be affected, impaired or invalidated, and shall be enforced to
the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------

(i) No amendment, modification or waiver in respect of this Agreement shall be
effective against any party unless it shall be in writing and signed by such
party.

 

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Prime, HealthTronics and the Stockholders party hereto have
caused this Agreement to be duly executed and delivered as of the date first
written above.

 

PRIME MEDICAL SERVICES, INC.

By:

 

/s/ Brad A. Hummel

--------------------------------------------------------------------------------

   

Brad A. Hummel, President and

Chief Executive Officer

HEALTHTRONICS SURGICAL SERVICES, INC.

By:

 

/s/ Argil J. Wheelock

--------------------------------------------------------------------------------

   

Argil J. Wheelock, Chairman of the Board and

Chief Executive Officer

STOCKHOLDERS:

By:

 

/s/ Kenneth S. Shifrin

--------------------------------------------------------------------------------

   

Kenneth S. Shifrin

 

S-1



--------------------------------------------------------------------------------

SCHEDULE A

 

Stockholder

Name and Address

--------------------------------------------------------------------------------

  

Shares of Prime Common Stock Beneficially

Owned

--------------------------------------------------------------------------------

Kenneth S. Shifrin

1301 Capital of Texas Highway

Suite B-200

Austin, Texas 78746

   517,270